Citation Nr: 0630288	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  04-04 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for left knee degenerative joint disease, status post partial 
meniscectomy and high tibial osteotomy, from October 30, 
2002, to May 23, 2004, and on and after September 1, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
December 1982, with subsequent unverified periods of active 
duty for training and inactive duty training.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In August 2006, the veteran appeared at the Cleveland RO and 
testified via video before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.  
Further, the veteran submitted personnel records accompanied 
by a waiver of initial consideration by the agency of 
original jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is entitled to be rated under the diagnostic code 
that allows the highest possible evaluation for the clinical 
findings shown on objective examination. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When rating knee 
disabilities, VA considers Diagnostic Codes (DCs) 5003 and 
5010 (for degenerative or traumatic arthritis based on 
limitation of motion) and DCs 5256 through 5263 (for 
disabilities specific to the knee and the leg).  VA's General 
Counsel has held that a veteran who has both arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that a separate 
rating is based upon additional disabling symptomatology and 
the disability meets the minimum rating criteria under both 
diagnostic codes.  See VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998).  Additionally, a claimant 
with limitation of flexion and limitation of extension in the 
same leg are to be rated separately under DCs 5260 and 5261.  
See VAOPGCPREC 9-2004 (September 17, 2004).

Additional compensation may be warranted under 38 C.F.R. 
§ 4.40, for functional loss due to pain in a joint that has 
been rated based on limitation of motion; under 38 C.F.R. 
§ 4.45, for functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint that has been 
rated based on limitation of motion; and under 38 C.F.R. 
§ 4.59, for arthritis with painful motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The competent evidence of record, including private medical 
records, VA medical records, and VA examination reports, 
presents an incomplete and contradictory assessment of the 
veteran's left knee disability.  The most recent VA 
examination report of the left knee notes no ligamentous 
laxity and negative Lachman's and McMurray's tests; however, 
this examination was conducted in May 2003 and provides 
inadequate discussion of the Deluca factors.  

The competent evidence of record includes numerous private 
physician reports discussing the instability of the veteran's 
left knee.  These reports reflect that the veteran has 
undergone numerous treatments, including surgery, to attempt 
stabilize her left knee, and that she wears a knee brace.  
This evidence includes an independent medical evaluation 
report conducted in April 2003 in connection with the 
veteran's disability retirement proceedings, in which 
findings of a positive drawer sign and +2 instability on 30 
degrees of flexion with abduction and adduction of the left 
knee are indicated.  

During her August 2006 hearing, the veteran testified that 
she experienced popping, locking, and giving out of her left 
knee.  She also testified to decreased range of motion and 
the inability to straighten her leg.  This testimony is 
supported by VA medical records from January 2005 indicating 
decreased range of motion in the veteran's left knee and 
noting that her leg appeared to be resting at around 5 
degrees.  

That said, the Board is of the opinion that to appropriately 
evaluate the veteran's service-connected left knee 
disability, she should be afforded a VA examination to 
ascertain the current nature and severity of the disability.     

Additional confusion arises because are unclear as to what 
symptoms are taken into account in the veteran's current 
disability rating.  The October 2005 rating decision and 
supplemental statement of the case indicate that the veteran 
is either rated under DC 5003-5258 or 5003-5259.  The 
supplemental statement of the case states that the 
"evaluation of 20 percent is assigned based on evidence of 
surgical alteration of the meniscus with frequent pain, 
locking, and effusion into the joint."  This statement does 
not adequately clarify whether the veteran's current rating 
disability is based on limitation of motion, instability, 
painful motion, functional loss, or a combination thereof.  
Nor does it sufficiently indicate that all relevant rating 
criteria, including 38 C.F.R. § 4.59, have been considered in 
order to evaluate all of the veteran's symptoms and to award 
the highest possible disability rating.  

An additional complication occurs because the RO expressly 
excluded consideration of the veteran's anterior cruciate 
ligament (ACL) tear in its assessment of the severity of her 
left knee disability.  However, without clear evidence that 
this injury is unrelated to the veteran's service or her in-
service meniscal tear, VA will rate the severity of the 
veteran's left knee disability based on all of its current 
symptomatology.  Therefore, the Board finds a remand is 
necessary in order to clarify the veteran's current 
disability rating.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to her claim.  
After obtaining any necessary 
authorization from the appellant for the 
release of any private medical records, 
the RO should obtain these records and 
associate them with the file.

2.  The AMC should arrange for the veteran 
to undergo a VA orthopedic examination to 
determine the nature and extent of 
impairment from the veteran's service- 
connected left knee disability.  The 
claims files must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  Any indicated studies should be 
performed.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the left 
knee, if any.

The examiner should undertake range of 
motion studies for the left knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any objective 
evidence of pain and attempt to assess the 
extent of any pain.

The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  If this is not 
possible, the examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare- ups. If 
this is not possible, the examiner should 
so state.

The examiner should describe any 
ankylosis, if any, found in the left knee, 
including the angle of flexion or 
extension.  

The examiner should also provide an 
opinion concerning the impact of the left 
knee disability on the veteran's ability 
to work and provide the supporting 
rationale for this opinion.

3.  After the above has been completed, 
and any additional notification and/or 
development deemed warranted, the AMC must 
readjudicate the issue on appeal.  Without 
clear evidence that the veteran's various 
symptoms are not related to one another, 
the AMC must rate the veteran's left knee 
disability in terms of its entire 
symptomatology.  The AMC is reminded to 
take into consideration the dictates of 
General Counsel opinions VAOPGCPREC 23-97 
(July 1, 1997); VAOPGCPREC 9-98 (August 
14, 1998); and VAOPGCPREC 9-2004 
(September 17, 2004).

If the issue on appeal continues to be 
denied, the appellant and her 
representative must be provided a 
supplemental statement of the case.  The 
appellant must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
      Acting Veterans Law Judge, Board of Veterans' 
Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


